Chapman, J.
A husband was not by the common law obliged to support the children of his wife by a former marriage. This doctrine has been recognized in this Commonwealth. Freto v. Brown, 4 Mass. 675. Commonwealth v. Hamilton, 6 Mass. 273. Worcester v. Marchant, 14 Pick. 510. The law has been changed in this respect in England, by St. 4 & 5 W. 4, c. 76, § 57, which requires the husband to support the children of his wife, legitimate or illegitimate, as a part of his family, till they arrive at the age of sixteen years or till the death of their mother. We have no statute on the subject, and the common law is still in force here.
But though the husband is not obliged to take the children into his family, yet if he does so he stands in loco parentis in respect to them, and in the absence of an express contract, or of circumstances showing a different arrangement, he has a right to their services, and is liable for their support and education. 2 Kent Com. (6th ed.) 192.
*406In Stone v. Carr, 3 Esp. R. 1, the second husband had taken possession of the house and business of the deceased husband, and had gone abroad, leaving the children in the care of his wife. He was held liable on her contract for their maintenance and education. Lord Kenyon said, if the wife had property by her first husband, the case was stronger; for then part of the property of which he possessed himself belonged to the children; but even if the father had died insolvent, it would not have altered his opinion. In Cooper v. Martin, 4 East, 76, the stepfather recovered of the wife’s son compensation for his support, but it was placed on the ground of a promise to pay by the son after he came of age, he having a considerable estate and the stepfather being poor.
The case of Williams v. Hutchinson, 3 Comst. 312, was an action by the wife’s son to recover of the stepfather for the value of his services over and above his support. The balance was found to be considerable; but it was held that he could not recover. The subject is there discussed fully, and the authorities are cited. The court held that by receiving the wife’s child into the family, the husband stands in loco parentis, with the rights and obligations of a parent; and that the policy of the law is to encourage an extension of the circle and influence of the domestic fireside, and its presumptions are in favor of the existence of this relation, unless a different arrangement is proved to have been made.
In this commonwealth it is quite common, upon second marriages, that the wife’s children are received into the family as members; and such an arrangement must tend to promote the happiness of the mother and the welfare of the children. It is therefore a wise policy which encourages the extension of the family relation to cases of this kind, and presumes its existence in the absence of a different arrangement.
If then the appellee stood in loco parentis towards the appellant, no charge should be made for services on the one hand, nor for board or education on the other. There is no evidence tending to show any agreement during the mother’s life. The appellee married her, moved into the house which belonged to *407her and the children, and made it his home. The whole family remained there, the appellee laboring for him except when at school, and the appellee providing for their support. The children had the best possible use of their property, and no rent ought to be allowed for it. But under all the circumstances of this case the court are of opinion that the sum of $104, which was paid for the board and tuition of the appellant at the Angel Guardian, should be charged upon his property. The account should be reformed by striking out the credit for rent and the charges for board, clothing and taxes. Decree accordingly.